Title: To Thomas Jefferson from George Gilpin, 10 November 1808
From: Gilpin, George
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Alexandria Novemr. 10th 1808
                  
                  When I had the pleasure of Speaking to you last, you gave me to hope that When the office of postmaster for Alexandria become vacant that I might apply for it, I am informed that the event is like to take place very Soon, that Mr. W. Creigh has given up the post office to Mr. A. Lithgo his deputy to Settle up his Accounts and that he has resignd his intrest in favor of Mr. Lithgo, I have taken the liberty to ask for this appointed as a favor, I did act as Weigher and measurer for this port but Since the duty has been taken off Salt, and the Embargo this appointment is only nominal and may remain So for a long time, I could Say Something for my former Services to the public but it is with reluctance that I divert for a moment your attention from concerns of So much more importance than mine, This I pray you to excuse.
                  I am with esteem Sir your Very Huml. Servt,
                  
                     George Gilpin 
                     
                  
               